DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 12/9/2019.  
Claims 1-20 are currently pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1 recites limitations, or limitations analogous to, receiving a first request for content associated with a first client, wherein the first request for content is indicative of a first quantity of content items; determining a first plurality of bid values associated with a first plurality of content items; selecting a second plurality of content items from the first plurality of content items based upon the first plurality of bid values, wherein: the second plurality of content items is associated with a first plurality of rankings; and a second quantity of content items of the second plurality of content items is greater than the first quantity of content items associated with the first request for content; identifying one or more first ghost content items of the second plurality of content items, wherein the one or more first ghost content items are 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. processing requests for content) and are therefore a method of organizing human activity. More specifically, other than reciting a client device, nothing in the claim element precludes the aforementioned steps from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 further recites a first client device. Claim 19 further recites a processor and a memory comprising process-executable instructions. Claim 20 recites a non-transitory machine-readable medium having stored thereon processor-executable instructions.  The functions of the first client device, the processor, the memory and the non-transitory machine-readable medium are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the functions of receiving, processing, storing and transmitting data, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a generic computing device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).

In dependent claim 2, the function of “prior to the storing the first ghost impression indicator, presenting a first content item of the third plurality of content items, wherein: the first content item is associated with the second ranking of the second plurality of rankings; and the storing the first ghost impression indicator is performed responsive to the presenting the first content item.” is further directed to a method of organizing human activity (i.e. presenting content items in response to requests and storing impression indicators).  The “first client device” is a computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 3, the function of “prior to the storing the first ghost impression indicator, receiving impression information indicative of a first content item of the third plurality of content items being presented, wherein: the first content item is associated with the second ranking of the second plurality of rankings; and the storing the first ghost impression indicator is performed responsive to the receiving the impression information indicative of the first content item being presented” is further directed 

In dependent claim 4, the function of “ analyzing content information associated with the second plurality of content items to identify one or more potential ghost content items, wherein each potential ghost content item of the one or more potential ghost content items is associated with a group of client[s] to which the potential ghost content item is not provided; and analyzing ghost information associated with the one or more potential ghost content items to determine that, for each ghost content item of the one or more first ghost content items, the first client is included in a group of client[s] to which the ghost content item is not provided, wherein the identifying the one or more first ghost content items is performed based upon the determination that, for each ghost content item of the one or more first ghost content items, the first client is included in a group of client[s] to which the ghost content item is not provided” is further directed to a method of organizing human activity (i.e. step(s) in content item selection and association in response to a request).  The “first client device” is recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claims 5 and 6, the functions of “identifying a fourth plurality of content items of the second plurality of content items that are not the one or more first ghost content items; and determining a third plurality of rankings associated with the fourth plurality of content items based upon the first plurality of rankings, wherein the selecting the third plurality of content items for presentation is performed by selecting the third plurality of content items from the fourth plurality of content items based upon the third plurality of rankings and the first quantity of content items” and “the third plurality of rankings comprises the second plurality of rankings; and the selecting the third plurality of content items from the fourth plurality of content items is performed based upon a determination that rankings of the second plurality of rankings are higher than one or more other rankings of the third plurality of rankings” are further directed 

In dependent claim 7, the function of “ determining a first plurality of click probabilities associated with the first plurality of content items based upon at least one of content information associated with the first plurality of content items or a first user profile associated with the first client, wherein the selecting the second plurality of content items from the first plurality of content items is performed based upon the first plurality of click probabilities” is further directed to a method of organizing human activity (i.e. step(s) in content item selection in response to a request).  The “first client device” is a computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claims 8 and 9, the functions of “determining a third plurality of rankings associated with the first plurality of content items based upon the first plurality of bid values, wherein: the third plurality of rankings comprises the first plurality of rankings; and the selecting the second plurality of content items from the first plurality of content items is performed based upon a determination that VM13135US0076rankings of the first plurality of rankings are higher than one or more other rankings of the third plurality of rankings” and “determining a first plurality of click probabilities associated with the first plurality of content items based upon at least one of content information associated with the first plurality of content items or a first user profile associated with the first client, wherein the determining the third plurality of rankings associated with the first plurality of content items is performed based upon the first plurality of click probabilities” is further directed to a method of organizing human activity (i.e. step(s) in content item selection in response to a request).  The “first client device” is a computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.



In dependent claim 11, the function of “generating, based upon the first conversion information and the second conversion information, a measurement report associated with the first ghost content item” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items), as described in claim 1.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 12, the function of “ the determining the first conversion information comprises determining a first conversion rate associated with the first set of client[s]; the first conversion information is indicative of the first conversion rate; the determining the second conversion information comprises determining a second conversion rate associated with the second set of client[s]; and the second conversion information is indicative of the second conversion rate” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items), as described in claim 1.  The “first set of client devices” and “second set of client devices” are computer components recited at a high level of generality and amounts to “applying” the abstract idea 

In dependent claim 13, the function of “determining, based upon the first conversion information and the second conversion information, a first relationship between the first conversion rate and the second conversion rate, wherein the measurement report is indicative of the first relationship between the first conversion rate and the second conversion rate” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items), as described in claim 1.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 14, the function of “ wherein: the determining the first conversion information comprises determining a first revenue associated with the first set of client[s]; the first conversion information is indicative of the first revenue; the determining the second conversion information comprises determining a second revenue associated with the second set of client[s]; and the second conversion information is indicative of the second revenue, the method comprising: determining, based upon the first conversion information and the second conversion information, a first relationship between the first revenue and the second revenue, wherein the measurement report is indicative of the first relationship between the first revenue and the second revenue” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items).  The “first set of client devices” and “second set of client devices” are computer components recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 15, the function of “ wherein: the determining the first conversion information comprises determining a first conversion rate associated with the first set of client[s];  VM13135US0078the first conversion information is indicative of the first conversion rate; the determining the second conversion information comprises determining a second conversion rate associated with the second set of client[s]; and the 

In dependent claim 16, the function of “wherein: the first relationship is indicative of a difference between the first conversion rate and the second conversion rate” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items) 1.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 17, the function of “ the determining the first conversion information comprises determining a first revenue associated with the first set of client[s]; the first conversion information is indicative of the first revenue; the determining the second conversion information comprises determining a second revenue associated with the second set of client[s]; and the second conversion information is indicative of the second revenue, the method comprising: determining, based upon the first conversion information and the second conversion information, a first relationship between the first revenue and the second revenue; and modifying, based upon the first relationship, a transmission control data structure associated with the first ghost content item” is further directed to a method of organizing human activity (i.e. step(s) for processing conversion information associated with selected content items).  The “first set of client devices” and “second set of client devices” are computer components recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.

In dependent claim 18, the function of “VM13135US0079transmitting the measurement report to a third client associated with the first ghost content item” is further directed to a method of organizing human activity (i.e. step(s) for sharing results associated with selected content items).  The “third client device” is a computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Pub. No. 2016/0335659 A1) in view of Arora et al. (U.S. Pub. No. 2017/0061528 A1).

Claims 1, 19 and 20

Lewis discloses a method, comprising: 

receiving a first request for content associated with a first client device, wherein the first request for content is indicative of a first quantity of content items (Lewis [0102] FIG. Receiving a request for content from a client computing device 150 (ACT 805). The method 800 can generate a list of candidate content items responsive to the request (ACT 810). The method 800 can assign the client computing device 150 to a test group or a control group for one or more test content items (ACT 815); Lewis [0105] The method 800 can generate a list of candidate content items responsive to the request (ACT 810). In the case of a multi-slotted, multi-unit, or whole-page auction, the content item selection module 120 can determine one or more sets of content items responsive to the request. Each set of responsive content items makes up a candidate content item. The content item selection module 120 can store the request and the list of candidate content items in the database 115. The stored request and list of candidate content items can be retrieved for use in the content item auction and simulations);

determining a first plurality of bid values associated with a first plurality of content items (Lewis [0102] FIG. 8A The method 800 can generate a list of candidate content items responsive to the request (ACT 810). The method 800 can execute a content item auction to identify a content item for display (ACT 825); Lewis [0111] auction results are used to identify bid amounts);

selecting a second plurality of content items from the first plurality of content items based upon the first plurality of bid values (Lewis [0103] The method 800 can identify filter criteria based on the result of the content item auction (ACT 835). For a client computing device 150 in the control group 840), the method 800 can remove any content items not meeting the filter criteria from the list of candidate content items (ACT 845). For a client computing device 150 in the treatment group with respect to the first test content item (ACT 840), the method 800 can remove any test content items for which the client computing device 150 is assigned to a control group and any content items not meeting the filter criteria from the list of candidate content items (ACT 855).  For a client computing device 150 in the treatment group with respect to the first test content item (ACT 840), the method 800 can remove the first test content item and any content items not meeting the filter criteria from the list of candidate content items (ACT 865). The method 800 can log the auction result [see also Lewis [0107]]; Lewis [0111] filters include bid amounts), wherein: 

the second plurality of content items is associated with a first plurality of [ratings] (Lewis [0103] The method 800 can execute a simulation to determine a predicted ghost content item (ACT 850/860/870). The method 800 can log the results of all simulations (ACT 875); Lewis [0115] The method can execute a simulation to determine a predicted winning content item (ACT 860). The prediction module 125 can retrieve the request from the database 115. The request retrieved from the database 115 can represent a pristine copy of the request received at step 805, unaffected by the content item auction of step 825 or other simulations. The prediction module 125 can analyze the request and the list of candidate content items minus content items not meeting the filter criteria, and all content items for which the client computing device 150 is assigned to a control group, and execute a simulation to identify a winner of a hypothetical content item auction); and 

a second quantity of content items of the second plurality of content items is greater than the first quantity of content items associated with the first request for content (Lewis [0105] The method 800 can generate a list of candidate content items responsive to the request (ACT 810). In the case of a multi-slotted, multi-unit, or whole-page auction, the content item selection module 120 can determine one or more sets of content items responsive to the request. Each set of responsive content items makes up a 

identifying one or more first ghost content items of the second plurality of content items, wherein the one or more first ghost content items are associated with one or more first [ratings] of the first plurality of [ratings] (Lewis [0113] The identified winner of this simulated content item auction represents the “predicted ghost content item” [see also Lewis [0057] [0103] [0115]]);

selecting a third plurality of content items, of the second plurality of content items, that are not ghost content items for presentation via the first client device (Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding the ghost content item from display to the computing devices in the control group; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830). The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the case of a multi-slotted, multi-unit, or whole-page auction, the data processing system 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150. In some implementations, the data processing system 110 can transmit the content items for display to the client computing device 150 [see also Lewis [0146] acts and those elements may be combined), wherein: 

a third quantity of content items of the third plurality of content items is equal to the first quantity of content items associated with the first request for content (Lewis [0105], [0109] The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150.); and 

the third plurality of content items is associated with a second plurality of [ratings] (Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding the ghost content item from display to the computing devices in the control group]; Lewis [0108] The content item auction module 130 can accept bids from the content provider computing devices 145, and determine an auction result. The auction result can include a winning content item and a winning bid; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830). The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the case of a multi-slotted, multi-unit, or whole-page auction, the data processing system 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150.); and 

storing a first ghost impression indicator associated with a first ghost content item of the one or more first ghost content items based upon a determination that a first [ratings], of the one or more first [ratings], associated with the first ghost content item matches a second [rating] of the second plurality of [ratings] (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost 340, versus the “Would Have Been Exposed” group, as determined in step 365; Lewis  [0118] The method 800 can log the auction result and the results of all simulations (ACT 875). The data processing system 110 can log the auction result, the predicted ghost content item, the predicted winning content item, and the predicted absent ghost content item in the database 115. The data processing system 110 can analyze the computer network activity identified in step 880 in light of the results logged in step 875 to measure the effectiveness of one or more test content items in producing conversions associated with that content item).

Lewis discloses content item analysis and identification of winning content items, which very strongly suggests that the content items must be ranked in order to identify said winner.

Arora more clearly discloses the ranking of a plurality of rated content items in order to identify winners (Arora [0088] At block 235, the data processing system can select the first candidate content item to be the content item or selected content item based on a comparison of the first score and the second score. The data processing system can use the scores to adjust the ranking of candidate content items in the online auction in order to determine a highest ranking content item).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to rank the rated items, as taught by Arora, in the selection process of Lewis, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to adjust the selection of content items in order to improve or optimize revenue (Arora [0018]).

a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations (Lewis Fig. 10 [0133]-[0141], see [0133]-[0135])

With respect to claim 20, Lewis further discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (Lewis FIG. 10 [0133]-[0141], see [0137])

Claim 2

Continuing from claim 1, Lewis further discloses prior to the storing the first ghost impression indicator, presenting a first content item of the third plurality of content items via the first client device, wherein: the first content item is associated with the second [rating] of the second plurality of [ratings] (Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding the ghost content item from display to the computing devices in the control group; Lewis [0108] The method 800 can execute a content item auction to identify a content item for display (ACT 825). Step 825 is similar to step 230 described above. The content item auction module 130 can execute a content item auction among the content items in the list of candidate content items for auction. In the case of a multi-slotted, multi-unit, or whole-page auction, the content item auction module 130 can execute a content item auction among the sets of content items in the list of candidate content items for auction. The content item auction module 130 can accept bids from the content provider computing devices 145, and determine an auction result. The auction result can include a winning content item and a winning bid; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830). Step 830 is similar to step 235 described above. The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the case of a multi-slotted, multi-unit, or whole-page auction, the data 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150. In some implementations, the data processing system 110 can transmit the content items for display to the client computing device 150 [see also Lewis [0146]]); and the storing the first ghost impression indicator is performed responsive to the presenting the first content item via the first client device (Lewis [0049] The identifier can be used to ensure that a particular client computing device 150 is consistently assigned to the test or control group such that all requests, ghost content item predictions, content item auction winners, and conversions are all counted toward the correct group. Lewis [0118] The method 800 can log the auction result and the results of all simulations (ACT 875). The data processing system 110 can log the auction result, the predicted ghost content item, the predicted winning content item, and the predicted absent ghost content item in the database 115. The data processing system 110 can analyze the computer network activity identified in step 880 in light of the results logged in step 875 to measure the effectiveness of one or more test content items in producing conversions associated with that content item).

While Lewis discloses the identification of a winner from rated items, Arora more clearly discloses the ranking of a plurality of rated content items in order to identify winners (Arora [0088]).

Claim 3

Continuing from claim 1, Lewis further discloses prior to the storing the first ghost impression indicator, receiving impression information indicative of a first content item of the third plurality of content items being presented via the first client device, wherein: the first content item is associated with the second [rating] of the second plurality of [ratings] (Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding 800 can execute a content item auction to identify a content item for display (ACT 825). Step 825 is similar to step 230 described above. The content item auction module 130 can execute a content item auction among the content items in the list of candidate content items for auction. In the case of a multi-slotted, multi-unit, or whole-page auction, the content item auction module 130 can execute a content item auction among the sets of content items in the list of candidate content items for auction. The content item auction module 130 can accept bids from the content provider computing devices 145, and determine an auction result. The auction result can include a winning content item and a winning bid; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830). Step 830 is similar to step 235 described above. The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the case of a multi-slotted, multi-unit, or whole-page auction, the data processing system 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150. In some implementations, the data processing system 110 can transmit the content items for display to the client computing device 150 [see also Lewis [0146]]); and the storing the first ghost impression indicator is performed responsive to the receiving the impression information indicative of the first content item being presented via the first client device (Lewis [0049] The identifier can be used to ensure that a particular client computing device 150 is consistently assigned to the test or control group such that all requests, ghost content item predictions, content item auction winners, and conversions are all counted toward the correct group;  Lewis  [0118] The method 800 can log the auction result and the results of all simulations (ACT 875). The data processing system 110 can log the auction result, the predicted ghost content item, the predicted winning content item, and the predicted absent ghost content item in the database 115. The data processing system 110 can analyze the computer network activity identified in step 880 in light of the results logged in step 875 to measure the effectiveness of one or more test content items in producing conversions associated with that content item).

ranking of a plurality of rated content items in order to identify winners (Arora [0088]).

Claim 4

Continuing from claim 1, Lewis further discloses analyzing content information associated with the second plurality of content items to identify one or more potential ghost content items (Lewis [0113] The identified winner of this simulated content item auction represents the “predicted ghost content item” [see also Lewis [0057] [0103]]; Lewis [0115] The method can execute a simulation to determine a predicted winning content item (ACT 860). The prediction module 125 can retrieve the request from the database 115. The request retrieved from the database 115 can represent a pristine copy of the request received at step 805, unaffected by the content item auction of step 825 or other simulations. The prediction module 125 can analyze the request and the list of candidate content items minus content items  not meeting the filter criteria, and all content items for which the client computing device 150 is assigned to a control group, and execute a simulation to identify a winner of a hypothetical content item auction), wherein each potential ghost content item of the one or more potential ghost content items is associated with a group of client devices to which the potential ghost content item is not provided (Lewis [0049] To perform such an experiment, the data processing system 110 can assign the client computing device into a test group or a control group based on a random, pseudo-random, or arbitrary model. In some implementations, the data processing system 110 can make the assignment base on, for example, a cookie or other identifier on the client computing device 150. The assignment should be random; however, the identifier can be used to ensure that a particular client computing device 150 is consistently assigned to the test or control group such that all requests, ghost content item predictions, content item auction winners, and conversions are all counted toward the correct group; Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding the ghost content item from display to the computing devices in the control 800 can transmit the winning item to the client computing device 150 (ACT 830)); and analyzing ghost information associated with the one or more potential ghost content items to determine that, for each ghost content item of the one or more first ghost content items, the first client device is included in a group of client devices to which the ghost content item is not provided, wherein the identifying the one or more first ghost content items is performed based upon the determination that, for each ghost content item of the one or more first ghost content items, the first client device is included in a group of client devices to which the ghost content item is not provided (Lewis [0049] To perform such an experiment, the data processing system 110 can assign the client computing device into a test group or a control group based on a random, pseudo-random, or arbitrary model. In some implementations, the data processing system 110 can make the assignment base on, for example, a cookie or other identifier on the client computing device 150. The assignment should be random; however, the identifier can be used to ensure that a particular client computing device 150 is consistently assigned to the test or control group such that all requests, ghost content item predictions, content item auction winners, and conversions are all counted toward the correct group; Lewis [0118] The method 800 can log the auction result and the results of all simulations (ACT 875). The data processing system 110 can log the auction result, the predicted ghost content item, the predicted winning content item, and the predicted absent ghost content item in the database 115. The data processing system 110 can analyze the computer network activity identified in step 880 in light of the results logged in step 875 to measure the effectiveness of one or more test content items in producing conversions associated with that content item).

Claim 5

Continuing from claim 1, Lewis further discloses:

identifying a plurality of content items of the second plurality of content items (Lewis [0103] The method 800 can identify filter criteria based on the result of the content item auction (ACT 835). For a client computing device 150 in the control group with respect to the first test content item (ACT 840), the 800 can remove any content items not meeting the filter criteria from the list of candidate content items (ACT 845). For a client computing device 150 in the treatment group with respect to the first test content item (ACT 840), the method 800 can remove any test content items for which the client computing device 150 is assigned to a control group and any content items not meeting the filter criteria from the list of candidate content items (ACT 855).  For a client computing device 150 in the treatment group with respect to the first test content item (ACT 840), the method 800 can remove the first test content item and any content items not meeting the filter criteria from the list of candidate content items (ACT 865). The method 800 can log the auction result [see also Lewis [0107]; Lewis [0105] The method 800 can generate a list of candidate content items responsive to the request (ACT 810). In the case of a multi-slotted, multi-unit, or whole-page auction, the content item selection module 120 can determine one or more sets of content items responsive to the request. Each set of responsive content items makes up a candidate content item. The content item selection module 120 can store the request and the list of candidate content items in the database 115. The stored request and list of candidate content items can be retrieved for use in the content item auction and simulations) that are not the one or more first ghost content items (Lewis [0060] For a client computing device 150 assigned to the control group, the auction winner will be a content item other than the ghost content item; Lewis [0061] The method 200 can transmit the content item for display to the client computing device 150 (ACT 235) [see also Lewis [0054], [0058]-[0059], [0089] disclosing excluding the ghost content item from display to the computing devices in the control group; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830) [see also Lewis [0146]]); and 

determining a plurality of [ratings] associated with the plurality of content items based upon the first plurality of [ratings] (Lewis [0103] The method 800 can execute a simulation to determine a predicted ghost content item (ACT 850/860/870). The method 800 can log the results of all simulations (ACT 875); [0115] The method can execute a simulation to determine a predicted winning content item (ACT 860). The simulation performed in step 860 can be similar to that performed in step 850. The prediction module 125 can retrieve the request from the database 115. The request retrieved from the 

, wherein the selecting the third plurality of content items for presentation via the first client device is performed by selecting the third plurality of content items from the plurality of content items based upon the plurality of [ratings] and the first quantity of content items (Lewis [0108] The content item auction module 130 can accept bids from the content provider computing devices 145, and determine an auction result. The auction result can include a winning content item and a winning bid; Lewis [0109] The method 800 can transmit the winning item to the client computing device 150 (ACT 830). Step 830 is similar to step 235 described above. The data processing system 110 can transmit to the client computing device 150 the winning content item identified by the content item auction module 130. In the case of a multi-slotted, multi-unit, or whole-page auction, the data processing system 110 can transmit to the client computing device 150 the winning set of content items identified by the content item auction module 130. The content item or items can appear in the slot or slots in the online document loaded by the client computing device 150)

While Lewis discloses the identification of a winner from rated items, Arora more clearly discloses the ranking of a plurality of rated content items in order to identify winners (Arora [0088]).

Lewis also discloses filter criteria, based on the result of the content item auction, that are used to identify a plurality of content items of the second plurality of content items, which strongly suggests multiple iterations of selections (i.e. for each filter).

Arora more clearly discloses that the content items identified from the second plurality of content items can be identified, scored and ranked in multiple steps, thus identifying a fourth plurality of content items and a third plurality of rankings associated with the fourth plurality of content items (Arora [0046] Thus, the data processing system 120 (e.g., via machine learning engine 135) can identify one or more features to facilitate selecting a content item for display; Arora [0063] The content selector 130 can generate an initial ranking of candidate content items prior to adjusting the ranking based on the predicted feedback signal; Arora [0081] - [0082] At block 215, the data processing system (e.g., via content selector) can identify a first candidate content item and a second candidate content. The first and second candidate content item can be responsive to the request. In some implementations, the data processing system can identify one or more candidate content items by matching data associated with the web page, request or computing device with content selection criteria associated with the candidate content item. The data processing system, upon identifying multiple candidate content items, can initiate a real-time online content item auction. The auction can be real-time because the data processing system can conduct the auction during content selection, responsive to a request for content, or during or overlapping with rendering of a webpage; Arora [0088] At block 235, the data processing system can select the first candidate content item to be the content item or selected content item based on a comparison of the first score and the second score. The data processing system can use the scores to adjust the ranking of candidate content items in the online auction in order to determine a highest ranking content item. In some cases, the ranking adjusted based on the scores can be different from the initial ranking, while in some cases the adjusted ranking of one or more candidate content items can be different from the initial ranking; Arora [0091] As illustrated in Table 1, the initial ranking of the content items in the auction is as follows: Candidate content item 1 was ranked highest; candidate content item 2 was in the middle; and candidate content item 3 was ranked lowest. However, after modifying the online content item scores with the predicted dislike signal, the data processing system adjusts the ranking as follows: Candidate content item 2 is ranked highest; candidate content item 3 is ranked in the middle; and candidate content item 1 is ranked the lowest. Thus, the data processing system can adjust the initial ranking in an online content item auction based on predicted dislike scores using a model generated from historic feedback signals received via a metadata channel having an input formed from an electronic survey interface).




Claim 6

Continuing from claim 5, Arora further discloses wherein: the third plurality of rankings comprises the second plurality of rankings; and the selecting the third plurality of content items from the fourth plurality of content items is performed based upon a determination that rankings of the second plurality of rankings are higher than one or more other rankings of the third plurality of rankings (Arora [0020] The data processing system can change, adjust, modify, or alter an auction score of a content item according to a likelihood that a feedback signal for the content item will be negative. The adjustment may lead to a new auction ranking; e.g., content items the data processing system expects or predicts to be less annoying, that is get less negative feedback as measured by the survey, may perform as well or better compared to content items predicted to receive more negative feedback signals; Arora [0046] Thus, the data processing system 120 (e.g., via machine learning engine 135) can identify one or more features to facilitate selecting a content item for display; Arora [0063] The content selector 130 can generate an initial ranking of candidate content items prior to adjusting the ranking based on the predicted feedback signal; Arora [0081] - [0082] At block 215, the data processing system (e.g., via content selector) can identify a first candidate content item and a second candidate content. The first and second candidate content item can be responsive to the request. In some implementations, the data processing system can identify one or more candidate content items by matching data associated with the web page, request or computing device with content selection criteria associated with the candidate content item. 

Claim 7

Continuing from claim 1, Lewis further discloses a desire to measure the effectiveness of content items in terms of generating conversions such as clicks (Lewis [0048]), tracking conversion rates such as clicks (Lewis [0052], [0063]), and filtering the first plurality of content items to select the second plurality of content items (Lewis [0103] [0107] [0111] filters include bid amounts), but does not explicitly disclose that the determination of click probabilities associated with content items. 

Arora further discloses determining a first plurality of click probabilities associated with the first plurality of content items based upon at least one of content information associated with the first plurality of content items or a first user profile associated with the first client device, wherein the selecting the second plurality of content items from the first plurality of content items is performed based upon the first plurality of click probabilities (Arora  [0002] For example, the real-time online advertisement auction may initially rank candidate advertisements based on a quality score, relevancy score, predicted click through rate, bid price, etc. The real-time online advertisement auction may then adjust the ranking based on the score indicating a level of dislike or annoyance; Arora [0068] The data processing system 120 can use a second model to facilitate determine the adjustment based on the predicted dislike value and the confidence level. For example, the data processing system 120 can generate a second model based on feedback signals received for content items selected using the first model. The second model can further take into account the corresponding confidence level. In some implementations, data processing system 120 can base the second model on a click through rate or conversion rate associated with content items selected using the first model, where the features can include a predicted dislike score and confidence level. In some implementations, the first model can include the second model).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate click probabilities, as taught by Arora, in the selection process of Lewis and Arora, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to adjust the selection of content items in order to improve or optimize revenue (Arora [0018]).

Claim 8

Continuing from claim 1, Lewis further discloses determining a plurality of [ratings] associated with the first plurality of content items based upon the first plurality of bid values (Lewis [0102] FIG. 8A The method 800 can generate a list of candidate content items responsive to the request (ACT 810). 

While Lewis discloses the identification of a winner from rated items, Arora more clearly discloses the ranking of a plurality of rated content items in order to identify winners (Arora [0088]).

Lewis also further discloses filter criteria based on the result of the content item auction that is used to identify a plurality of content items, which strongly suggests multiple iterations of selections (i.e. for each filter).

Arora more clearly discloses:

determining a third plurality of rankings associated with the first plurality of content items based upon the first plurality of bid values, wherein: the third plurality of rankings comprises the first plurality of rankings  (Arora [0025], [0026], [0037] The data processing system 120 may identify multiple content items (e.g., a first candidate content item, a second candidate content item, third candidate content item, etc.) that are responsive to the request for content, or are otherwise candidates for display ; and 

the selecting the second plurality of content items from the first plurality of content items is performed based upon a determination that VM13135US0076rankings of the first plurality of rankings are higher than one or more other rankings of the third plurality of rankings (Arora [0063] Upon querying the model and receiving the predicted signal, the data processing system 120 can adjust the ranking to determine that the first candidate content item is the highest ranking content item and the second candidate content item is the second ranking content item based on a comparison of the predicted signal scores [see also  Arora [0081] - [0082]]; Arora [0088] At block 235, the data processing system can select the first candidate content item to be the content item or selected content item based on a comparison of the first score and the second score. The data processing system can use the scores to adjust the ranking of candidate content items in the online auction in order to determine a highest ranking content item. In some cases, the ranking adjusted based on the scores can be different from the initial ranking, while in some cases the adjusted ranking of one or more candidate content items can be different from the initial ranking; Arora [0091] As illustrated in Table 1, the initial ranking of the content items in the auction is as follows: Candidate content item 1 was ranked highest; candidate content item 2 was in the middle; and candidate content item 3 was ranked lowest. However, after modifying the online content item scores with the predicted dislike signal, the data processing system adjusts the ranking as follows: Candidate content item 2 is ranked highest; candidate content item 3 is ranked in the middle; and candidate content item 1 is ranked the lowest. Thus, the data processing system can adjust the initial ranking in an online content item auction based on predicted dislike scores using a model generated from historic feedback signals received via a metadata channel having an input formed from an electronic survey interface).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate additional rankings of the plurality of content items, as taught by Arora, in the selection process of Lewis and Arora, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to adjust the selection of content items in order to improve or optimize revenue (Arora [0018]).

Claim 9

Continuing from claim 8, Arora further discloses determining a first plurality of click probabilities associated with the first plurality of content items based upon at least one of content information associated with the first plurality of content items or a first user profile associated with the first client device, wherein the determining the third plurality of rankings associated with the first plurality of content items is performed based upon the first plurality of click probabilities (Arora  [0002] For example, the real-time online advertisement auction may initially rank candidate advertisements based on a quality score, relevancy score, predicted click through rate, bid price, etc. The real-time online advertisement auction may then adjust the ranking based on the score indicating a level of dislike or annoyance; Arora [0068] The data processing system 120 can use a second model to facilitate determine the adjustment based on the predicted dislike value and the confidence level. For example, the data processing system 120 can generate a second model based on feedback signals received for content items selected using the first model. The second model can further take into account the corresponding confidence level. In some implementations, data processing system 120 can base the second model on a click through rate or conversion rate associated with content items selected using the first model, where the features can include a predicted dislike score and confidence level. In some implementations, the first model can include the second model).



Claim 10

Continuing from claim 1, Lewis further discloses identifying a first set of ghost impression indicators associated with the first ghost content item, wherein: the first set of ghost impression indicators comprises the first ghost impression indicator; and the first set of ghost impression indicators is associated with a first set of client devices comprising the first client device; determining first conversion information associated with the first set of client devices based upon first activity associated with the first set of client devices (Lewis [0054] FIG. 2  The method 200 can assign the client computing device 150 to a test group or a control group (ACT 220). For a client computing device 150 assigned to the control group, the method 200 can remove the ghost content item from the list of candidate content items (ACT 225); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the control group); identifying a first set of impression indicators associated with the first ghost content item, wherein the first set of impression indicators is associated with a second set of client devices that at least one of received or presented the first ghost content item; and determining second conversion information associated with the second set of client devices based upon second activity associated with the second set of client devices (Lewis [0066] As for the client computing device 150 assigned to the control group above, the method 200 can identify computer network activity associated with the ghost content item by the client computing device 150 assigned to the test group (ACT 240); Lewis 110 can [identify] the number of conversions identified in the test group).

Claim 11

Continuing from claim 10, Lewis further discloses generating, based upon the first conversion information and the second conversion information, a measurement report associated with the first ghost content item (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost content item in generating conversions. The excess conversions in the test group over the baseline number of conversions in the control group represent the causal lift of the ghost content item).

Claim 12

Continuing from claim 11, Lewis further discloses the determining the first conversion information comprises determining a first conversion rate associated with the first set of client devices; the first conversion information is indicative of the first conversion rate (Lewis [0054] FIG. 2 is a flow diagram depicting an example method 200 for determining the effectiveness of content items in a computer network environment, according to an illustrative implementation. The method 200 can assign the client computing device 150 to a test group or a control group (ACT 220). For a client computing device 150 assigned to the control group, the method 200 can remove the ghost content item from the list of candidate content items (ACT 225); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the control group); the determining the second conversion information comprises determining a second conversion rate associated with the second set of client devices; and the second conversion information is indicative of the second conversion rate (Lewis [0066] As for the client computing device 150 assigned to the control group above, the method 200 can identify computer network activity associated with the ghost content item by the client computing device 150 assigned to the test group (ACT 240); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the test group).

Claim 13

Continuing from claim 12, Lewis further discloses determining, based upon the first conversion information and the second conversion information, a first relationship between the first conversion rate and the second conversion rate, wherein the measurement report is indicative of the first relationship between the first conversion rate and the second conversion rate (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost content item in generating conversions. The excess conversions in the test group over the baseline number of conversions in the control group represent the causal lift of the ghost content item).

Claim 14

Continuing from claim 11, Lewis further discloses wherein: 

the determining the first conversion information comprises determining a first revenue associated with the first set of client devices; the first conversion information is indicative of the first revenue (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client computing 150 to detect conversions associated with the content item. For example, the conversion detection module 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the client computing device 150 and the content provided by the content provider computing device 145; Lewis [0053] The conversion detection module 135 can link the detected conversion back to the client computing device 150. In some implementations, the conversion detection module 135 can link a computing device that executed a conversion with a computing device that transmitted a request for content by matching the cookies on each. For example, when a request is sent and a content item is displayed, the content item may contain a pixel that executes a script that reads a cookie and transmits the cookie information to the data processing system 110. Similarly, a purchase confirmation page displayed on a website associated with the content provider may carry a similar pixel. Thus the conversion detection module 135 can link the purchase associated with the content item to the display of the content item based on the cookie data read by the script in each instance; Lewis [0054] FIG. 2 is a flow diagram depicting an example method 200 for determining the effectiveness of content items in a computer network environment, according to an illustrative implementation. The method 200 can assign the client computing device 150 to a test group or a control group (ACT 220). For a client computing device 150 assigned to the control group, the method 200 can remove the ghost content item from the list of candidate content items (ACT 225); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the control group);

the determining the second conversion information comprises determining a second revenue associated with the second set of client devices; and the second conversion information is indicative of the second revenue (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client computing device 150 to detect conversions associated with the content item. For example, the 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the client computing device 150 and the content provided by the content provider computing device 145; Lewis [0053] The conversion detection module 135 can link the detected conversion back to the client computing device 150. In some implementations, the conversion detection module 135 can link a computing device that executed a conversion with a computing device that transmitted a request for content by matching the cookies on each. For example, when a request is sent and a content item is displayed, the content item may contain a pixel that executes a script that reads a cookie and transmits the cookie information to the data processing system 110. Similarly, a purchase confirmation page displayed on a website associated with the content provider may carry a similar pixel. Thus the conversion detection module 135 can link the purchase associated with the content item to the display of the content item based on the cookie data read by the script in each instance; Lewis [0066] As for the client computing device 150 assigned to the control group above, the method 200 can identify computer network activity associated with the ghost content item by the client computing device 150 assigned to the test group (ACT 240); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the test group), 

the method comprising: determining, based upon the first conversion information and the second conversion information, a first relationship between the first revenue and the second revenue, wherein the measurement report is indicative of the first relationship between the first revenue and the second revenue (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost 

Claim 18

Continuing from claim 11, Lewis further discloses VM13135US0079transmitting the measurement report to a third client device associated with the first ghost content item (Lewis [0023] Results yielded by these implementations can be more useful to an advertiser because they give the advertiser a measurement of causal lift—the increased number of conversions due to the content item—that relates back to a decision point: the advertiser's decision to enter a bid in an auction the advertiser is likely to win).  See also Arora (Arora [0095] The data processing system can provide the report via a graphical user interface associated with a content campaign of the content provider).




Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. Pub. No. 2016/0335659 A1) in view of Arora et al. (U.S. Pub. No. 2017/0061528 A1) and further in view of Zhang et al. (U.S. Pub. No. 2017/0061502 A1)

Claim 15

Continuing from claim 10, Lewis further discloses wherein: 

the determining the first conversion information comprises determining a first conversion rate associated with the first set of client devices; VM13135US0078the first conversion information is indicative of the first conversion rate (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client 150 to detect conversions associated with the content item. For example, the conversion detection module 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the client computing device 150 and the content provided by the content provider computing device 145; Lewis [0053] The conversion detection module 135 can link the detected conversion back to the client computing device 150. In some implementations, the conversion detection module 135 can link a computing device that executed a conversion with a computing device that transmitted a request for content by matching the cookies on each. For example, when a request is sent and a content item is displayed, the content item may contain a pixel that executes a script that reads a cookie and transmits the cookie information to the data processing system 110. Similarly, a purchase confirmation page displayed on a website associated with the content provider may carry a similar pixel. Thus the conversion detection module 135 can link the purchase associated with the content item to the display of the content item based on the cookie data read by the script in each instance; Lewis [0054] FIG. 2 is a flow diagram depicting an example method 200 for determining the effectiveness of content items in a computer network environment, according to an illustrative implementation. The method 200 can assign the client computing device 150 to a test group or a control group (ACT 220). For a client computing device 150 assigned to the control group, the method 200 can remove the ghost content item from the list of candidate content items (ACT 225); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the control group); 

the determining the second conversion information comprises determining a second conversion rate associated with the second set of client devices; and the second conversion information is indicative of the second conversion rate (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client computing device 150 to detect conversions associated with the content item. For 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the client computing device 150 and the content provided by the content provider computing device 145; Lewis [0053] The conversion detection module 135 can link the detected conversion back to the client computing device 150. In some implementations, the conversion detection module 135 can link a computing device that executed a conversion with a computing device that transmitted a request for content by matching the cookies on each. For example, when a request is sent and a content item is displayed, the content item may contain a pixel that executes a script that reads a cookie and transmits the cookie information to the data processing system 110. Similarly, a purchase confirmation page displayed on a website associated with the content provider may carry a similar pixel. Thus the conversion detection module 135 can link the purchase associated with the content item to the display of the content item based on the cookie data read by the script in each instance; Lewis [0066] As for the client computing device 150 assigned to the control group above, the method 200 can identify computer network activity associated with the ghost content item by the client computing device 150 assigned to the test group (ACT 240); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the test group), 

the method comprising: determining, based upon the first conversion information and the second conversion information, a first relationship between the first conversion rate and the second conversion rate (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost content item in ; and

modifying, based upon the first relationship, a transmission associated with the first ghost content item (Lewis [0023] Results yielded by these implementations can be more useful to an advertiser because they give the advertiser a measurement of causal lift—the increased number of conversions due to the content item—that relates back to a decision point: the advertiser's decision to enter a bid in an auction the advertiser is likely to win).

Lewis discloses the determination of a relationship between conversion and that the relationship is used for optimization, which strongly suggests the modification of a transmission control data structure based on the relationship.

Zhang more clearly discloses modifying, based upon the first relationship, a transmission control data structure associated with a content item (Zhang [0038] A strategy for optimizing bidding values using the optimization module 210 includes, for example: (1) predicting a conversion rate of a particular item data record based on a range of data gathered from users visiting an advertiser's website and from historical performance data of previously generated advertisements, (2) calculating a click value score for each of the item data records, the score being closely correlated to revenue per click data, (3) grouping all of the item data records with similar scores together into a group that is large enough to generate a number of clicks that will provide an accurate average click value for the group, (4) receiving market data related to the performance of advertisements for a certain group of the item data records, and (5) bidding for an advertisement opportunity in accordance with the received market information and the advertiser's budget limitations.).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include modification of the transmission control data structure, as taught by Zhang, in the selection system of Lewis and Arora, since the claimed invention is just a combination of old elements, and in the combination each 

Claim 16

Continuing from claim 15, Lewis further discloses wherein: the first relationship is indicative of a difference between the first conversion rate and the second conversion rate (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost content item in generating conversions. The excess conversions in the test group over the baseline number of conversions in the control group represent the causal lift of the ghost content item).

Claim 17

Continuing from claim 10, Lewis further discloses  wherein: the determining the first conversion information comprises determining a first revenue associated with the first set of client devices; the first conversion information is indicative of the first revenue (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client computing device 150 to detect conversions associated with the content item. For example, the conversion detection module 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the 350). The data processing system 110 can [identify] the number of conversions identified in the control group);

the determining the second conversion information comprises determining a second revenue associated with the second set of client devices; and the second conversion information is indicative of the second revenue (Lewis [0052] The data processing system 110 includes a conversion detection module 135. The conversion detection module 135 can identify computer network activity of the client computing device 150 to detect conversions associated with the content item. For example, the conversion detection module 135 can identify, via the network 105, an online conversion executed on the client computing device 150 into an input or interface of an online document. The online conversion can be a click, an item added to an online shopping cart, or an online purchase. The online conversion could include any other type of detectable online behavior including a mouse over or a scroll over. The online conversion can represent an interaction between the client computing device 150 and the content 150 assigned to the test group (ACT 240); Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). The data processing system 110 can [identify] the number of conversions identified in the test group), 

the method comprising: determining, based upon the first conversion information and the second conversion information, a first relationship between the first revenue and the second revenue (Lewis [0081] The method 300 can identify computer network activity associated with the ghost content item (ACT 350). This step is similar to step 240 described above. The data processing system 110 can measure the number of conversions identified in the test group against the number of conversions identified in the control group to calculate the effectiveness of the ghost content item in generating conversions. The excess conversions in the test group over the baseline number of conversions in the control group represent the causal lift of the ghost content item); and

modifying, based upon the first relationship, a transmission associated with the first ghost content item (Lewis [0023] Results yielded by these implementations can be more useful to an advertiser because they give the advertiser a measurement of causal lift—the increased number of conversions due 

Lewis discloses the determination of a relationship between conversion rates (see above) and that the relationship is used for optimization (Lewis [0023] Results yielded by these implementations can be more useful to an advertiser because they give the advertiser a measurement of causal lift—the increased number of conversions due to the content item—that relates back to a decision point: the advertiser's decision to enter a bid in an auction the advertiser is likely to win), which strongly suggests the modification of a transmission control data structure based on the relationship.

Zhang more clearly discloses modifying, based upon the first relationship, a transmission control data structure associated with a content item (Zhang [0038] A strategy for optimizing bidding values using the optimization module 210 includes, for example: (1) predicting a conversion rate of a particular item data record based on a range of data gathered from users visiting an advertiser's website and from historical performance data of previously generated advertisements, (2) calculating a click value score for each of the item data records, the score being closely correlated to revenue per click data, (3) grouping all of the item data records with similar scores together into a group that is large enough to generate a number of clicks that will provide an accurate average click value for the group, (4) receiving market data related to the performance of advertisements for a certain group of the item data records, and (5) bidding for an advertisement opportunity in accordance with the received market information and the advertiser's budget limitations.).).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include modification of the transmission control data structure, as taught by Zhang, in the selection system of Lewis and Arora, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (U.S. Patent No. 9,501,549 B1), disclosing scoring and ranking criteria for content items.
Pashkevich et al. (U.S. Pub. No. 2015/0073920 A1), disclosing a method for selection and presentation of content to an online system.
Gross (U.S. Pub. No. 2002/0004735 A1), disclosing a system and method for ranking items (see fig. 7).
Liu et al. (U.S. Patent No. 10,846,587 B2), disclosing candidate content delivery campaigns that are ranking on one or more criteria, such as a predicted click-through rate. 
Venkataraman et al. (U.S. Patent No. 10,049,386 B1), disclosing identifying one or more eligible content items from the candidate content items that satisfy the initial request, receiving information describing the search results, re-processing the initial request using the information including one or more of adding other eligible content items, removing one or more previously eligible content items, adjusting a quality score or a bid associated with one or more eligible content items, or re-ranking the eligible content items,  conducting an auction based on ranked eligible content items, and selecting one or more content items from among the eligible content items based on the results of the auction and transmitting the selected one or more content items.
Bhalgat et al. (U.S. Pub. No. 2019/0026775 A1), disclosing a content delivery system that adjusts bids across publishing channels. 
Hansen (U.S. Pub. No. 2006/0271671 A1), disclosing a system and method for optimizing web visitor conversion.
Johnson, Garrett A., Randall A. Lewis, and Elmar I. Nubbemeyer ("Ghost ads: Improving the economics of measuring online ad effectiveness."), disclosing method for measuring the effectiveness of advertising using ghost ads.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABBY J FLYNN/Primary Examiner, Art Unit 3625